In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1010 
ARCHIE BEATON, 
                                                    Plaintiff‐Appellee, 
                                  v. 

SPEEDYPC SOFTWARE, a British Columbia Company, 
                                      Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 13 C 8389 — Andrea R. Wood, Judge. 
                     ____________________ 

     ARGUED MAY 30, 2018 — DECIDED OCTOBER 31, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  SYKES  and  HAMILTON, 
Circuit Judges.  
   WOOD,  Chief  Judge.  When Archie  Beaton’s  laptop  started 
misbehaving, he looked for an at‐home fix. An internet search 
turned  up  a  product  from  SpeedyPC  Software  (“Speedy”) 
that  oﬀered  both  a  diagnosis  and  a  cure.  Beaton  took  ad‐
vantage of Speedy’s free trial, which warned that his device 
was  in  bad  shape  and  encouraged  him  to  purchase  its  soft‐
2                                                      No. 18‐1010 

ware  solution:  SpeedyPC  Pro.  He  did.  But  he  was  disap‐
pointed  with  the  outcome:  despite  Speedy’s  promises,  the 
software failed to improve his laptop’s performance.  
    Beaton became convinced that he was the victim of a scam. 
He filed a consumer class action against Speedy, raising both 
contract and tort theories. The district court certified a nation‐
wide  class  and  an  Illinois  subclass  of  software  purchasers. 
Hoping to dodge the consumer class action, Speedy turned to 
this court for relief. See FED.  R.  CIV.  P. 23(f). Because we find 
no abuse of discretion in the district court’s certification  or‐
ders, we aﬃrm. 
                                 I 
    The  ad  for  SpeedyPC  Pro  that  Beaton  found  in  August 
2012  promised  that  Speedy’s  software  would  fix  common 
problems aﬀecting computer speed and performance and un‐
leash the device’s “true potential.” It also oﬀered a free scan 
to detect any problems. Beaton decided to give it a try, and so 
he downloaded and ran the free trial. After assessing the lap‐
top’s health across five modules, the program told Beaton that 
his computer was in critical condition as a result of hundreds 
of serious errors.  
     The free trial prompted Beaton to buy the licensed version 
of the software, which (he was promised) would fix the iden‐
tified  problems.  Beaton  was  sold.  Using  his  personal  busi‐
ness’s credit card, he purchased SpeedyPC Pro and ran it on 
his laptop. It began by scanning his device, just as the free trial 
had done. The program then told Beaton to click on “Fix All.” 
Beaton dutifully did so. Yet nothing happened. Beaton ran the 
software a few more times, to no avail.  
No. 18‐1010                                                         3 

   Feeling ripped oﬀ, and suspecting that his experience was 
not unique, Beaton sued Speedy in 2013 on behalf of a class of 
consumers  defined  as  “All  individuals  and  entities  in  the 
United States who have purchased SpeedyPC Pro.” Despite 
Speedy’s lofty pledges, Beaton claimed, the software failed to 
perform  as  advertised.  Instead,  it  indiscriminately  and  mis‐
leadingly warned all users that their devices were in critical 
condition, scared them into buying SpeedyPC Pro, and then 
ran a functionally worthless “fix.” The district court had juris‐
diction over this putative class action under the Class Action 
Fairness Act, 28 U.S.C. § 1332(d)(2). 
    Speedy  twice  tried,  and  twice  failed,  to  get  the  lawsuit 
thrown out. The district court first rejected its eﬀort to have 
the complaint dismissed for failure to state a claim on which 
relief could be granted. Speedy then tried a motion to dismiss 
on  forum  non  conveniens  grounds,  based  on  the  fact  that  the 
software’s  End  User  License  Agreement  (“the  Agreement”) 
contained a choice‐of‐law provision selecting the law of Brit‐
ish Columbia (Canada) to govern any claims arising from it. 
The district court, however, decided to retain the case without 
definitively resolving the choice‐of‐law issue at that juncture. 
    Four years after the suit was filed, Beaton moved to certify 
a  class  and  subclass  of  software  purchasers.  Beaton’s  pro‐
posed class definition was narrower than the one in his com‐
plaint. It included “[a]ll individuals living in the United States 
who downloaded a free trial of SpeedyPC Pro and thereafter 
purchased the full version between October 28, 2011 and No‐
vember 21, 2014.” He also proposed a subclass of class mem‐
bers “who reside in Illinois” and several other states.  
   The  district  court  certified  Beaton’s  class  claims  for 
breaches of the implied warranties of fitness for a particular 
4                                                         No. 18‐1010 

purpose and merchantability. On behalf of a subclass consist‐
ing  only  of  Illinois  residents,  the  court  certified  claims  for 
fraudulent  misrepresentation  under  the  Illinois  Consumer 
Fraud and Deceptive Business Practices Act (ICFA). It rejected 
the  proposed  subclass  insofar  as  it  included  residents  from 
other states, because Beaton failed to identify the relevant con‐
sumer‐protection laws of those states. 
   The court had the benefit of dueling expert testimony be‐
fore  it  at  the  time  it  made  these  certification  decisions.  Bea‐
ton’s expert, Craig Snead, described how the free trial oper‐
ated across devices. Speedy’s expert, Monty Myers, disputed 
Snead’s account. Although the court had not yet issued its rul‐
ing on the parties’ cross‐motions to exclude the testimony of 
each other’s expert, it ultimately denied both motions (with 
minor exceptions) roughly two months later. See FED. R. EVID. 
702. In that order, the court noted that it had “considered the 
challenged expert testimony for purposes of class certification 
only to the extent consistent with the rulings stated.” 
    At that point, Speedy filed and we granted a petition for 
interlocutory  appeal  of  the  class  certification  decisions.  See 
FED. R. CIV. P. 23(f). We note that Speedy’s petition may have 
been untimely, but Beaton chose not to press the issue. The 
time limit for an appeal under Rule 23(f) is not statutory, and 
so a failure to abide by it does not aﬀect our jurisdiction. See 
Bowles  v.  Russell,  551  U.S.  205,  210–11  (2007);  McReynolds  v. 
Merrill  Lynch,  Pierce,  Fenner  &  Smith,  Inc.,  672  F.3d  482,  485 
(7th Cir. 2012) (holding that Rule 23(f)’s 14‐day limitations pe‐
riod is not jurisdictional), abrogated on other grounds by Phillips 
v. Sheriﬀ of Cook Cnty., 828 F.3d 541 (7th Cir. 2016).  
No. 18‐1010                                                          5 

                                  II 
   Before  we  reach  the  heart  of  this  appeal—the  district 
court’s  Rule  23  decisions—we  address  Speedy’s  more  sub‐
stantial preliminary objections.  
                                  A 
    Speedy complains that the class definitions and legal the‐
ories covered by the court’s certification orders impermissibly 
diﬀer from those outlined in the original complaint. Speedy 
first attacks the narrowing of the class from everyone in the 
United States who had purchased SpeedyPC Pro, to individ‐
ual persons (not entities) who downloaded the free trial and 
purchased the licensed software over roughly a three‐year pe‐
riod.  This  is  nothing  like  what  we  faced  in  Supreme  Auto 
Transport,  LLC  v. Arcelor  Mittal  USA,  Inc.,  902  F.3d  735,  741 
(7th Cir.  2018),  where  the  later  proposed  class  greatly  ex‐
panded the scope of the litigation beyond what the defend‐
ants could have imagined. We see no reason here why Speedy 
is  prejudiced  by  the  narrower  certified  definition.  Speedy 
complains that it would have conducted discovery diﬀerently 
had it known about the narrowed class. See Chessie Logistics 
Co. v. Krinos Holdings, Inc., 867 F.3d 852, 859 (7th Cir. 2017). 
But it has not told us, either in its briefs or at oral argument, 
what exactly would have changed. Speedy’s position is fur‐
ther weakened by the fact that the district court allowed ad‐
ditional merits discovery following its certification decision. 
District courts may amend class definitions either on motion 
or on their own initiative. See FED. R. CIV. P. 23(c)(1)(C); Chap‐
man v. First Index, Inc., 796 F.3d 783, 785 (7th Cir. 2015); Abbott 
v. Lockheed Martin Corp., 725 F.3d 803, 807 (7th Cir. 2013). We 
6                                                           No. 18‐1010 

are satisfied that the court reasonably exercised its discretion 
in adopting its class definition.  
    We similarly find no reversible error in the district court’s 
decision to certify Beaton’s two implied warranty claims. It is 
immaterial that these legal theories were not spelled out in the 
initial complaint. See Chessie Logistics Co., 867 F.3d at 860. As 
the Supreme Court and this court constantly remind litigants, 
plaintiﬀs do not need to plead legal theories. Johnson v. City of 
Shelby, 135 S. Ct. 346, 346–47 (2014) (per curiam); BRC Rubber 
&  Plastics,  Inc.  v.  Cont’l  Carbon  Co.,  900  F.3d  529,  540–41 
(7th Cir. 2018); King v. Kramer, 763 F.3d 635, 642 (7th Cir. 2014). 
Rule 8 requires only that a complaint must set forth plausible 
facts that, if true, would support a claim for relief. See Ashcroft 
v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 
550 U.S. 544, 570 (2007); FED.  R.  CIV.  P. 8(a)(2). Even where a 
plaintiﬀ initially asserts particular theories of recovery, unless 
the  change  unfairly  harms  the  defendant  she  is  allowed  to 
switch course and pursue other avenues of relief as litigation 
progresses.  Chessie  Logistics  Co.,  867  F.3d  at  859;  Whitaker  v. 
Milwaukee Cnty., 772 F.3d 803, 808 & n.18 (7th Cir. 2014). Here, 
the  court’s  certification  of  the  implied  warranty  claims  was 
permissible as long as Beaton’s allegations were plausible and 
Speedy had fair notice of what this suit was about. See Run‐
nion  ex  rel.  Runnion  v.  Girl  Scouts  of  Greater  Chi.  &  Nw.  Ind., 
786 F.3d 510, 517 (7th Cir. 2015). We note as well that applica‐
ble law is no longer in dispute, as the parties now agree that 
the  implied  warranty  claims  derive  from  the  Agreement, 
which chooses the law of British Columbia.  
    Beaton’s  complaint  describes  Speedy  as  a  company  that 
sells software products. He alleges that it marketed SpeedyPC 
No. 18‐1010                                                             7 

Pro in the hope of persuading consumers to purchase the soft‐
ware to fix their computers. And he asserts that customers re‐
lied on the company’s expertise and representations that the 
software would improve their devices. For present purposes, 
this is enough to provide fair notice that he intends to pursue 
warranty  claims  under  the  law  of  British  Columbia.  See 
R.S.B.C. 1996, ch. 410, § 18(a)–(b). It is hard to imagine how 
Speedy suﬀered any “unfair surprise,” given that the “legal 
basis for liability is based on the same allegations” about the 
sale of worthless software. Whitaker,  772 F.3d at 809 & n.19. 
Though Speedy  insists that it  is worse oﬀ because  it cannot 
move to dismiss on the ground that the Agreement expressly 
disclaimed  these  implied  warranties,  there  is  no  final  judg‐
ment  in  this  case.  Nothing  prevents  Speedy  from  pursuing 
this point on remand.  
                                    B 
    Next, we briefly consider Speedy’s assertion that Beaton is 
judicially estopped from seeking relief under the law of Brit‐
ish Columbia because initially he argued for Illinois law. Eq‐
uitable estoppel requires that: (1) the party’s later position is 
clearly inconsistent with her earlier one; (2) the party success‐
fully  persuaded  the  court  to  adopt  her  first  position;  and 
(3) the party would be unfairly advantaged if not estopped. 
Janusz v. City of Chi., 832 F.3d 770, 776 (7th Cir. 2016). 
   Speedy forfeited its estoppel argument by not raising it be‐
fore  the  district  court.  1st  Source  Bank  v.  Neto,  861  F.3d  607, 
611–12  (7th  Cir.  2017).  It  merely  acknowledged  that  Beaton 
changed his position on whether British Columbia or Illinois 
law controlled his contract claims.  
8                                                          No. 18‐1010 

    Even on the merits, Speedy’s estoppel theory falls short. It 
is true that Beaton flip‐flopped his position on the source of 
his implied warranty claims, and so the first criterion for es‐
toppel may be met. In his opposition to the motion to dismiss 
for forum non conveniens, Beaton argued that “[n]one of [his] 
claims are based upon [the Agreement].” But by the time he 
sought class certification, he sang a diﬀerent tune, conceding 
that the implied warranty “claims derive from the End User 
License Agreement.” Still, the other two factors necessary for 
estoppel are missing. Beaton may have defeated Speedy’s mo‐
tion to dismiss for forum non conveniens, but he did not per‐
suade the district court that Illinois law controlled. The court 
thought that British Columbia law may not apply to Beaton’s 
contract claims because they “have little or nothing to do with 
the terms of the [Agreement].” But ultimately the court found 
that this question did not matter for class certification and so 
could safely be postponed. And in any event, we cannot see 
how Beaton could derive an unfair advantage by agreeing to 
apply the substantive law that Speedy wanted all along.  
                                   C 
    Speedy also contends that the district court lacks personal 
jurisdiction over the claims of class members from states other 
than Illinois. Its argument relies on the Supreme Court’s deci‐
sion  in  Bristol‐Myers  Squibb  Co.  v.  Superior  Court  of  Cal.,  San 
Francisco Cnty., 137 S. Ct. 1773 (2017). In that mass‐tort action, 
there was no connection between the forum and the specific 
claims  at  issue.  Under  those  circumstances,  the  Supreme 
Court  held  that  a  state  court  lacks  specific  jurisdiction  over 
No. 18‐1010                                                         9 

non‐resident  plaintiﬀs’  claims  against  non‐resident  defend‐
ants. Id. at 1781–82. Speedy seems to be asking us to extend 
Bristol‐Myers Squibb to nationwide class actions.  
    While  briefing  the  issue  now  before  us—class 
certification—in  the  district  court,  neither  party  raised 
personal jurisdiction. Thus, we have no need to opine on this 
question,  because  it  does  not  bear  directly  on  our 
determination. See Abelesz v. OTP Bank, 692 F.3d 638, 652–53 
(7th  Cir.  2012)  (a court’s  personal  jurisdiction  and  class 
certification decisions were “only tangentially related” and so 
the  former  could  not  be  evaluated  on  a  Rule  23(f)  appeal 
(quoting Poulos Caesars World, Inc., 379 F.3d 654, 671–72 (9th 
Cir. 2004))). On remand, Speedy is free to explain if and how 
it preserved this point and how Bristol‐Myers Squibb applies in 
these  circumstances.  For  his  part,  Beaton  will  be  free  to 
contend that Speedy waived this defense through its conduct. 
See,  e.g.,  H‐D  Mich.,  LLC  v.  Hellenic  Duty  Free  Shops  S.A., 
694 F.3d 827, 848 (7th Cir. 2012). On a Rule 23(f) appeal, it is 
not for us to take the first bite of this apple. 
                                 III 
    Now we turn to the main event: the district court’s deci‐
sion to certify the nationwide class and the Illinois subclass. 
To certify a class under Federal Rule of Civil Procedure 23, a 
district  court  must  rigorously  analyze  whether  the  plaintiﬀ 
satisfies the rule’s requirements. Blow v. Bijora, Inc., 855 F.3d 
793, 806 (7th Cir. 2017). Rule 23(a) sets forth four universal re‐
quirements  for  class  actions:  “numerosity,  typicality,  com‐
monality,  and  adequacy  of  representation.”  Messner  v. 
Northshore Univ. HealthSys., 669 F.3d 802, 811 (7th Cir. 2012). 
Rule  23(b)  then  identifies  particular  types  of  classes,  which 
have diﬀerent criteria. Where, as here, certification is sought 
10                                                        No. 18‐1010 

under  Rule  23(b)(3),  common  questions  of  law  or  fact  must 
predominate  over  individual  inquiries,  and  class  treatment 
must be the superior method of resolving the controversy. Id.  
    In evaluating these factors, the court must go beyond the 
pleadings and, to the extent necessary, take evidence on dis‐
puted issues that are material to certification. Bell v. PNC Bank, 
Nat’l Ass’n, 800 F.3d 360, 377 (7th Cir. 2015); Szabo v. Bridgeport 
Machs., Inc., 249 F.3d 672, 675–76 (7th Cir. 2001). At this early 
stage in the litigation, the merits are not on the table. Abbott, 
725 F.3d at 810 (describing class definition as a “tool of case 
management”);  Messner,  669  F.3d  at  811  (class  certification 
should not be turned into a “dress rehearsal for the trial on 
the  merits”).  Beaton  bears  the  burden  of  showing  that  each 
requirement  is  met  by  a  preponderance  of  the  evidence. 
Steimel v. Wernert, 823 F.3d 902, 917 (7th Cir. 2016). 
    We review the district court’s class certification orders def‐
erentially, leaving considerable room for the exercise of judg‐
ment unless the factual determinations are clearly erroneous 
or  there  are  errors  of  law.  Reliable  Money  Order,  Inc.  v. 
McKnight Sales Co., Inc., 704 F.3d 489, 498 (7th Cir. 2013).  
                                   A 
    Speedy complains generically that the district court failed 
to  give  its  evidence  adequate  attention.  We  see  no  basis  for 
that  accusation.  The  court  referred  to  Beaton’s  pleadings  in 
providing the case’s background, and then it considered evi‐
dence submitted by Beaton and Speedy. A district court may 
abuse its discretion by omitting key factual and legal analysis. 
See Priddy v. Health Care Serv. Corp., 870 F.3d 657, 661 (7th Cir. 
2017).  But  it  has  no  obligation  to  describe  every  part  of  the 
record.  
No. 18‐1010                                                          11 

    Speedy  also  specifically  challenges  the  district  court’s 
findings on commonality, typicality, and adequacy of repre‐
sentation for purposes of Rule 23(a). (It concedes that numer‐
osity is not at issue.) We consider each of these in turn. 
                                   B 
    To  satisfy  the  commonality  requirement  found  in 
Rule 23(a)(2),  there  needs  to  be  one  or  more  common  ques‐
tions of law or fact that are capable of class‐wide resolution 
and are central to the claims’ validity. Bell, 800 F.3d at 374. The 
district court identified several such issues:  
           Can  the  customers  avail  themselves  of  any 
            implied  warranties,  or  is  the  Agreement’s 
            disclaimer valid? 
           What functions did the marketing materials 
            represent that the software would perform?  
           Did the software perform those functions?  
Speedy takes exception to some of these questions, but most 
are amenable to class‐wide resolution. See Nikka Traders Inc. 
v. Gizella Pastry Ltd. (2012), D.L.R. 4th 120, para. 65 (Can. B.C. 
Sup.  Ct.)  (describing  the  elements  of  claim  for  the  implied 
warranty for fitness for a particular purpose); Dream Carpets 
Ltd. v. Sandhedrai, [2009] B.C.W.L.D 5070, para. 68 (Can. B.C. 
Prov. Ct.) (elements for implied warranty of merchantability); 
Dubey  v.  Pub.  Storage,  Inc.,  395  Ill.  App.  3d  342,  353  (2009) 
(same  for  ICFA). And  we  can  see  additional  common  ques‐
tions, including whether Speedy typically deals in goods re‐
lated  to  this  software  and  whether  a  reasonable  consumer 
12                                                       No. 18‐1010 

would  be  deceived  by  the  advertisements’  representations. 
Commonality is easily satisfied.  
                                  C 
    Second, we consider typicality. See Rule 23(a)(3); Oshana 
v. Coca‐Cola Co., 472 F.3d 506, 514 (7th Cir. 2006). This requires 
us  to  evaluate  whether  Beaton’s  claims  arise  from  the  same 
events or course of conduct that gives rise to the putative class 
members’  claims.  The  individual  claims  may  feature  some 
factual  variations  as  long  as  they  “have  the  same  essential 
characteristics.” Id. (citation omitted). 
    The  district  court  thought  this  requirement  satisfied  be‐
cause Beaton “appears to have seen the same representations 
as the other users of Speedy’s free software, and the software 
appears to operate in the same way on each computer.” Un‐
like Speedy, we do not take exception with the court’s use of 
the word “appears” to describe the match between Beaton’s 
claim  and  that  of  the  other  class  members.  This  semantic 
choice suggests only that the court’s determinations are pre‐
liminary, as they should be. See Messner, 669 F.3d at 811.  
    On  the  merits,  neither  of  the  court’s  findings  reflects  an 
abuse  of  discretion.  We  begin  with  the  finding  that  Beaton 
saw the same representations as other users. Speedy empha‐
sizes that some customers bought the software through third‐
party platforms, which could advertise as they saw fit. Yet the 
advertisements in the record, drawn from various sites, fea‐
ture almost identical language. The class members were thus 
exposed to the same message (and promises) from Speedy.  
    Next,  we  turn  to  the  court’s  determination  that  the  free 
trial operated the same way across devices. Based on a review 
No. 18‐1010                                                          13 

of  the  free  trial’s  source  code,  Beaton’s  expert,  Snead,  con‐
cluded  that  the  software  was  programmed  to  operate  uni‐
formly on all PCs, independent of any diﬀerences among in‐
dividual devices. He asserted that the software universally re‐
ported  “problems”  and  “errors,”  mislabeled  innocuous  and 
routine features, and issued a low performance rating before 
any scan had begun. In his view, the scan failed to account for 
factors that do influence a device’s performance, and it incor‐
porated factors that have no impact. Speedy’s senior director 
of technical operations confirmed that the scan identified as 
problems characteristics that might not aﬀect performance. 
    Speedy asks us to reject this evidence because Snead ex‐
amined only the source code for the free trial’s scanning por‐
tion, as opposed to the scanning or repair portions of the li‐
censed software. It is not clear how similar the two scanning 
programs are, but that does not matter for our purposes. The 
district  court  was  entitled  to  credit  the  evidence  indicating 
that the free trial scan software did not diﬀerentiate between 
devices  before  declaring  them  to  be  in  “critical  condition.” 
This is suﬃcient to show that Beaton’s claims are typical. He 
focuses  on  Speedy’s  uniform  (alleged)  misrepresentation  of 
computer health to induce users to buy its product. Though 
Speedy issued 19 diﬀerent versions of the software during the 
class  period,  Snead  opined  that  “the  primary  features  and 
functionality remained consistent” across versions. Speedy’s 
expert,  Myers,  disagreed  with  Snead’s  conclusions,  and  the 
company  pointed  to  positive  survey  responses  and  third‐
party reviews to argue that Beaton’s experience was atypical. 
But  that  just  indicates  that  there  are  merits  issues  to  be  re‐
solved.  For  class  certification  purposes,  the  district  court 
needed only to find by a preponderance of the evidence that 
the  software  scanned  Beaton’s  device  in  the  same  way  as  it 
14                                                      No. 18‐1010 

scanned other class members’ computers. We see no reason to 
reject its conclusion. 
    But, Speedy argues, the district court did not say out loud 
that it weighed both expert reports and found Snead’s conclu‐
sions more persuasive. In fact, the court did not mention My‐
ers’s report at all. Speedy sees this as a glaring omission be‐
cause the court had yet to rule on the Rule 702 cross‐motions. 
It points out that a district court should not certify a class, and 
thereby raise the stakes of the litigation, based on faulty opin‐
ion evidence. Instead, it “must conclusively rule on any chal‐
lenge to the expert’s qualifications or submissions prior to rul‐
ing on a class certification motion,” if the “expert’s report or 
testimony  is  critical  to  class  certification.”  Am.  Honda  Motor 
Co., Inc. v. Allen, 600 F.3d 813, 814–15 (7th Cir. 2010). Speedy 
concludes that the court erred by not doing so. 
    If this was error (a point we need not resolve), it was harm‐
less. See Messner, 669 F.3d at 814. In its Rule 702 ruling, the 
district court made clear that it had considered only the expert 
testimony it later deemed admissible. Speedy gives us no rea‐
son to doubt the district court’s assurance. And it is also worth 
recalling  that  the  district  court  permitted  additional  merits 
discovery after its certification decision. Had Speedy wished 
to pursue the expert qualifications issue further, it could have 
done so. We thus find no abuse of discretion in the court’s rul‐
ing on typicality.  
                                  D 
    The last requirement is adequate representation. See FED. 
R. CIV. P. 23(a)(4). A named plaintiﬀ must be a member of the 
putative class and have the same interest and injury as other 
members.  Conrad  v.  Boiron,  Inc.,  869  F.3d  536,  539  (7th  Cir. 
No. 18‐1010                                                     15 

2017). A representative might be inadequate if he is subject to 
a substantial defense unique to him. CE Design Ltd. v. King Ar‐
chitectural Metals, Inc., 637 F.3d 721, 726, 728 (7th Cir. 2011). 
    The district court generously characterized Speedy’s ade‐
quacy challenge as “scattershot.” We need not catalog every 
objection Speedy raises, but we have considered all of them, 
and we will mention a few. First, Speedy claims Beaton is not 
actually a class member because he did not purchase the soft‐
ware as an individual. It cites the credit card statement billing 
the charge to Beaton’s business, Chlorine Free Products Asso‐
ciation,  for  which  he  was  the  sole  shareholder.  But  Beaton 
averred in his declaration that he purchased the software for 
a laptop that he personally owned and used for primarily per‐
sonal  reasons.  The  software  subscription  was  in  Beaton’s 
name. The district court did not clearly err in finding that Bea‐
ton purchased the software in his personal capacity.  
    Next,  Speedy  accuses  Beaton  of  spoliating  evidence—an 
act that (it says) makes him an inadequate representative. But 
spoliation is a harsh word for what happened (or so the dis‐
trict court could conclude). Beaton deleted a potentially use‐
ful email and took his laptop to an IT professional for repairs, 
where his data were lost when the hard drive was reformat‐
ted. The district court rejected Speedy’s interpretation of this 
incident  when  it  denied  Speedy’s  motion  for  sanctions.  It 
found as a fact that Beaton did not intend to destroy evidence. 
Speedy oﬀers no reason for us to revisit that conclusion.  
    Speedy also launches a multipart attack on Beaton’s cred‐
ibility.  It  makes  much  ado  of  Beaton’s  decades‐old  man‐
slaughter  conviction.  But  assaults  on  the  credibility  of  a 
named plaintiﬀ must be supported by admissible evidence. Id. 
at 728. Wholly unrelated criminal history does not fit that bill. 
16                                                   No. 18‐1010 

See FED.  R.  EVID. 609(b) (a conviction’s probative value must 
substantially outweigh its prejudicial eﬀect in order to intro‐
duce it to impeach a witness over 10 years after his release); 
e.g., United States v. Rogers, 542 F.3d 197, 201 (7th Cir. 2008). 
    Beaton’s  various  “lies”  during  discovery  underlie 
Speedy’s next attempt to discredit him. Some of these alleged 
discrepancies are minor, such as his omitting a marijuana con‐
viction when asked about his criminal background. Beaton’s 
supposed inconsistency in describing his laptop usage—that 
he uses his laptop primarily for personal reasons but also for 
business ones—is nothing of the sort; in fact, his statements 
are consistent. Speedy does, however, point out one relevant 
discrepancy. In both the complaint and his first set of inter‐
rogatories, Beaton professed to have purchased the software 
for $39.94, while his credit card statement says that he paid 
only $9.97. The district court did not abuse its discretion, how‐
ever, in concluding that Beaton’s credibility was not severely 
undermined by this detail. See CE Design, 637 F.3d at 728. We 
see no reason to disturb the court’s determination that Beaton 
was an acceptable class representative. 
    Speedy  also  throws  barbs  at  plaintiﬀ’s  counsel,  Edelson 
PC, citing allegations of wrongdoing made against the firm in 
another case. Yet Speedy points to no evidence that Edelson is 
unqualified, has created a conflict between the firm and the 
putative class, or has violated a specific ethical rule. Speedy 
may dislike Edelson PC, and we can assume it is not a fan of 
class actions, but “general distaste for the class‐action device” 
will not preclude certification. Mejdrech v. Met‐Coil Sys. Corp., 
319 F.3d 910, 912 (7th Cir. 2003). Nothing in this record per‐
suades  us  to  consider  Speedy’s  request  for  sanctions  under 
Federal Rule of Appellate Procedure 38. The request is, in any 
No. 18‐1010                                                            17 

event,  procedurally  irregular:  Rule  38  requires  sanctions  re‐
quests to be filed in separate motions, see Vexol, S.A. de C.V. v. 
Berry  Plastics  Corp.,  882  F.3d  633,  638  (7th  Cir.  2018),  and  it 
does not contemplate sanctions against appellees.  
                                   IV 
    After clearing the hurdles posed by Rule 23(a), a person 
wishing to bring a class action must also demonstrate that the 
action fits under one of the three subsections of Rule 23(b). As 
we said, the only one that applies to Beaton is Rule 23(b)(3), 
the  common‐question  variant.  It  requires  the  putative  class 
representative to show that questions of law or fact common 
to the class members predominate, and that the class device 
is the superior method for adjudicating those claims.  
                                    A 
    The  guiding  principle  behind  predominance  is  whether 
the proposed class’s claims arise from a common nucleus of 
operative facts and issues. Messner, 669 F.3d at 815. This re‐
quires  more  than  a  tally  of  common  questions;  the  district 
court  must  consider  their  relative  importance.  Parko  v.  Shell 
Oil Co., 739 F.3d 1083, 1085 (7th Cir. 2014). On the other hand, 
not every issue must be amenable to common resolution; in‐
dividual inquiries may be required after the class phase. Kleen 
Prods. LLC v. Int’l Paper Co., 831 F.3d 919, 922 (7th Cir. 2016). 
    Speedy  identified  10  individual  issues  that allegedly  de‐
feated predominance. The district court was not persuaded. It 
found that some were best addressed on a class‐wide basis, 
and they outweighed the remaining individualized inquiries. 
   The  district  court  did  not  abuse  its  discretion  in  so  con‐
cluding. For example, it will be easy to ascertain from whom 
the class members purchased the software. The court found 
18                                                       No. 18‐1010 

that they all bought it through the portal at the end of the free 
trial  that  redirected  customers  to  two  payment  platforms. 
Similarly, the court found that users saw the same represen‐
tations about the software’s capabilities, and so a common an‐
swer to the question whether a reasonable customer would be 
deceived is possible. And based on the court’s preliminary de‐
termination that the software’s diagnostic mechanisms oper‐
ated uniformly across devices, the trier of fact could reach a 
single  answer  on  the  software’s  functionality  and  value. 
Speedy  insists  that  the  court  needs  to  inquire  individually 
about each customer’s level of satisfaction with the product. 
But  dissatisfaction  is  not  an  element  of  any  of  the  certified 
claims. If the product truly serves none of its functions, its us‐
ers’ subjective satisfaction is likely evidence of misrepresenta‐
tion, not that the users were not harmed. See In re Aqua Dots 
Prods. Liab. Litig., 654 F.3d 748, 750–51 (7th Cir. 2011) (purchas‐
ers suﬀered financial loss by paying more for products than 
they would have had they known the products’ true quality). 
    Admittedly,  some  individualized  questions  remain.  For 
instance, what was the class member’s purpose (business or 
personal?) in buying the software? Did the class member seek 
a  refund?  What  are  each  customer’s  damages?  Speedy  re‐
minds  us  that  we  have  frowned  upon  class  treatment  as  a 
poor  fit  for  warranty  and fraud  claims because they can in‐
volve  so  many  individualized  issues.  See  Szabo,  249  F.3d  at 
674. But these theories do not automatically fail the predomi‐
nance test. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 
(1997)  (certain  consumer‐fraud  cases  readily  establish  pre‐
dominance); Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 759–
60 (7th Cir. 2014) (the fact that “[e]very consumer fraud case 
involves  individual  elements”  does  not  preclude  class  ac‐
tions). Speedy misreads Supreme Court precedent in arguing 
No. 18‐1010                                                       19 

that liability with regard to all class members must be resolved 
in a single stroke. See Wal‐Mart Stores, Inc. v. Dukes, 564 U.S. 
338,  350  (2011)  (requiring  resolution  in  “one  stroke”  of  a 
“common contention” central to the common claim); see also 
Suchanek, 764 F.3d at 759–60; Pella Corp. v. Saltzman, 606 F.3d 
391, 394 (7th Cir. 2010). 
    The district court recognized that individualized inquiries 
could be handled through “streamlined mechanisms” such as 
aﬃdavits  and  proper  auditing  procedures.  We  agree. 
Defendants’ due process rights are not harmed by such case‐
management tools. Mullins v. Direct Dig., LLC, 795 F.3d 654, 
667–72  (7th  Cir.  2015).  Speedy’s  attempts  to  distinguish 
Mullins as merely about proving class membership, and not 
liability,  are  unavailing.  The  company  makes  the  obvious 
point that it can neither cross‐examine an aﬃdavit nor depose 
every  class  member.  But  Speedy  will  still  have  the 
opportunity to challenge the  class members’ credibility. See 
Mullins,  795  F.3d  at  671.  It  can  obtain  the  testimony  of  a 
representative sample of the class members and, if necessary, 
present evidence contradicting statements found in particular 
aﬃdavits.  
    Speedy  also  contends  that  there  is  a  fatal  lack  of  uni‐
formity  in  the  purpose  for  which  each  person  acquired  its 
software. We do not  see that as  a barrier to class  treatment, 
however. It is true that the law of British Columbia insists that 
a particular purpose be brought clearly to the seller’s atten‐
tion.  Compare  Kobelt  Mfg.  Co.  v.  Pac.  Rim  Engineered  Prods. 
(1987) Ltd. (2011), 84 B.L.R 4th 189, para. 104 (Can. B.C. Sup. 
Ct.) (leaky brakes did not violate an implied warranty because 
no  implied  communication  that  purchasers  intended  to  use 
20                                                         No. 18‐1010 

the brakes on drawworks), with Wharton v. Tom Harris Chev‐
rolet Oldsmobile Cadillac Ltd. (2002), 97 B.C.L.R. 3d 307, para. 
59–60  (Can.  B.C. App.  Ct.)  (buzzing  sound  system  violated 
implied warranty where salesman knew purchasers wanted a 
luxury vehicle). But we do not see that flaw here. The people 
who used the free trial and then bought SpeedyPC Pro were 
all concerned about the health and performance of their com‐
puters. Why they owned a computer is beside the point. To 
the extent it is relevant, each user’s specific reason for buying 
the software can be established through aﬃdavits, subject to 
the defendant’s right to challenge them with evidence.  
                                   B 
    Finally, the district court had several reasons for conclud‐
ing that a class action was the superior way to resolve this dis‐
pute. All are well‐supported. First, common questions of fact 
and law predominate. Speedy insists that we should categor‐
ically  reject  class  treatment  for  implied  warranty  and  con‐
sumer fraud claims because of the choice‐of‐law clause. See, 
e.g.,  Szabo,  249  F.3d  at  674;  In  re  Bridgestone/Firestone,  Inc., 
288 F.3d 1012, 1020  (7th Cir. 2002).  But that makes no sense 
here, since all parties agree that British Columbia law controls 
for the nationwide class and Illinois law for the subclass. And 
there is no risk of inconsistent rules with respect to recogni‐
tion of the contractual choice‐of‐law clause, because that fol‐
lows the forum, Illinois. See Martin v. Reid, 818 F.3d 302, 308 
(7th Cir. 2016). 
   Second,  the  amount  of  damages  to  which  each  plaintiﬀ 
would be entitled is so small that no one would bring this suit 
without  the  option  of  a  class.  Suchanek,  764  F.3d  at  759–60. 
“Rule  23(b)(3)  was  designed  for  situations  such  as  this,  in 
No. 18‐1010                                                          21 

which the potential recovery is too slight to support individ‐
ual suits, but injury is substantial in the aggregate.” Murray v. 
GMAC Mortg. Corp., 434 F.3d 948, 953 (7th Cir. 2006). The fact 
that others have not sued over this software is more likely be‐
cause  “only  a  lunatic  or  a  fanatic  sues  for  $30,”  Carnegie  v. 
Household Int’l, Inc., 376 F.3d 656, 661 (7th Cir. 2004), than it is 
because the software is flawless. Consumer class actions are a 
crucial deterrent against the proliferation of bogus products 
whose sticker price is dwarfed even by a court filing fee (now 
$400 for a civil case in federal district court). Though punitive 
damages may also deter, few litigants would risk filing suit 
on the oﬀ‐chance that punitive damages would be recovered 
after years of litigation. See Hughes v. Kore of Ind. Enter., Inc., 
731 F.3d 672, 677–78 (7th Cir. 2013). The district court did not 
abuse its discretion in finding the class‐action device superior.  
                                  V 
    Defendants spend much time and money fighting Rule 23 
certifications to the hilt. Yet “certification is largely independ‐
ent of the merits … and a certified class can go down in flames 
on the merits.” Schleicher v. Wendt, 618 F.3d 679, 685 (7th Cir. 
2010). We say this not to imply that the merits in this case fa‐
vor  either  party,  but  simply  to  remind  defendants  that  the 
class‐action glass is sometimes half‐full: dismissed claims of a 
certified class end litigation once and for all. That, after all, is 
why settlement classes are so popular.  
   Finding no abuse of discretion in the district court’s deci‐
sions to certify the nationwide class and the Illinois subclass, 
we AFFIRM the court’s certification orders.